Title: To George Washington from Daniel Morgan, 26 April 1795
From: Morgan, Daniel
To: Washington, George


          
            Duplicate
            Sir,
            Camp McFarlin’s ferry [Pa.] Apl 26th 1795
          
          I have ever been tenacious as to recommendations and never ventured to pronounce possitively in favor of any one untill I had a fair oppertunity of Judging of their merits and qualities requisite to form the Character Contemplated. The favourable impressions I have imbibed from the Conduct of Capt. Archd Cary Randolph from Virga during the late Expedition against the Insurgents in this Country & his continuance as Commandant of the three Troops of Cavalry left under my command in the present six months Service, Induces me to mention him to you in A particular manner his disposition for a Military life added to the Valuable properties which Nature has bountifully bestowed on him in point of Talents, and a Willingness to execute the Most hazardous Enterprizes to gather with that Complacency of deportment which will ever indear him to the Army intitles him in my mind to the first post of any young man of his Experience I ever had the pleasure of being Acquainted with; I am well aware of the present situation of the Establishd Army and of the impropriety of making new appointments over those already in Command and of your Excellencys unwillingness to injure the feelings of any officer, but If a Legionary Partisan Corps should be Judged necessary to be formed, I think he would fill such place with the highest honor to himself and Advantage to his Country.
          There’s another young Gentn from the State of New Jersey now commanding a Troop of Cavalry in this Army who also expresses a great wish for Military Service, he is a man of Liberal education and possesses considerable Talents for the Army, should any promotion present itself either now or at any future period suited to the merits of those Gentlemen, I should feel a

sensible gratification by there meeting your Approbation. I have the Honr to be sir With Esteem Yr Most Obt Servt
          
            Danl Morgan
          
        